EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Annual Report of Noble Energy, Inc. (the “Company”) on Form10-K for the period ended December31,2008 (the “Report”), I, Chris Tong, Chief Financial Officer of the Company, hereby certify that to my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: February 19, 2009 /s/ Chris Tong Chris Tong Chief Financial Officer 1
